DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 15, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/20/2020.
Applicant's election with traverse of Species A1 in combination of Species B7 the reply dated 8/20/2020 is acknowledged.  The traversal is on the ground(s) that some of the species as identified are not mutually distinctive.  This is not found persuasive because, as explained in the previous office action, the species are independent or distinct because of the patentably distinctive characteristics readily apparent in the corresponding figures identified in the previous office action. For examples, in Species A2 of the embodiment of Fig. 4, the pad structure 108 has a flat surface, while the pad structure 108 in Species A3 of the embodiment of Fig. 5 has a non-flat textured top surface; and/or that there is only a single conductive particle between the two pads in Species B1 of the embodiment of Fig. 6, while there are multiple conductive particles between the two pads in Species B7 of the embodiment of Fig. 13, …
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 and 21, insofar as being supported by the elected specie, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 and 21, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the subject matters of a second conductive set on the first conductive set; but it fails to clarify: what is/are the definite positional relationship(s) between the recess and the second conductive set; and/or whether the recited recess is definitely formed on, or under, the recited second conductive set.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frisk (LAURA FRISK, Study of Structure and Failure Mechanisms in ACA Interconnections Using SEM, Scanning Electron Microscopy, 2012-03-09, pages 491-516, XP055738334; of record).
	Frisk discloses an electronic device (Figs. 1-5), comprising: 
	a substrate; a first pad (one of the Pad and Bump) disposed on the substrate; a second pad (the other of the Pad and Bump) disposed opposite to the first pad; and a first conductive particle (Particle; gold plated polymer particle) between the first pad and the second pad; wherein the first pad has a recess (a substantial recess or dent under or above the particle, such as the recess in the upper pad above the leftmost one of the particles shown in Fig. 4b), a part of the first conductive particle sinks in the recess; and at least one second (or, another) conductive particle disposed on the substrate (such as a conductive particle that is not located between the Pad and Bump; particularly see Fig. 2), without overlapping with the first pad, wherein the second conductive particle has a third width (that is substantially same as the that of the first particle before the first particle is squeezed and deformed between the two pads), 
	wherein the ratio of the first width (i.e., the width of the recess) to the third width (i.e., the width of the second particle) can be naturally someone that is substantially in a range from 0.7 to 1, given that: 

	the first particle is not substantially deformed (or less than 20%, when measured by the relative changes between width and height), which means that the width of the second particles to be substantially same as or close to the final width of the first particle, thus to be no larger than the width of the recess. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-14, 16, 18, 21 and 22, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Frisk in view of Yeh (US 8,355,087; of record).
	The disclosure of Frisk is discussed as applied to claim 19 above.
	Frisk does not more expressly disclose that: the device can further include an insulating layer having an opening exposing the first conductive set, it is well known in the art that, as evidenced in Yeh (Fig. 6), such an insulating layer (see the first and/or second insulating layers 120 and/or 130) which exposes the underlying first conductive 
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known pad insulating layer, such as that of Yeh, into the device of Frisk, so that a semiconductor device with desired pad insulation and/or protection therein would be obtained.
	Regarding claims 2-6, in addition to what have been discussed above, it is further noted that in the device of Frisk:
	a maximum thickness of the first pad (such as the nick top of the Pad in Fig. 5b) overlapping with the conductive particle is greater than a minimum thickness of the first pad not overlapping with the conductive particle; 
	a first width of the recess in a direction is less than or equal to a second width of the conductive particle in the direction; 
	the first width is someone that is in a range from 1.5 um to 3.5 um; 
	the second width is in a range from 2 um to 6 um; and
	a ratio of the first width to the second width is someone that is substantially in a range from 0.25 to 1.
	Regarding claims 9-10 and 13-14, in addition to what have been discussed above, it is further noted that in the above device of Frisk:
	the first pad (Pad) is in a multilayer structure (Ni on Cu), i.e., multiple conductive sets; and 
	the top Ni layer in the first pad can be naturally capable of functioning as a protection layer.

	the first conductive set and the second conductive set can each independently include any of a metal material set comprising: a  titanium (Ti) layer, a molybdenum (Mo) layer, a aluminum (Al) layer, a Mo/Al/Mo structure, a Ti/Al/Ti structure, a Mo/Al/Ti structure, or a Ti/Al/Mo structure (as recited in claim 11), or 
	the device can further comprise an insulating layer (i.e., a substrate surface passivation layer) disposed between the substrate and the first pad.
	However, it is noted that it is well known that: each metal of such metal material set can be commonly and desirably used to form at least a part of a pad for desired pad material choice and/or desired pad performance; and/or 
	such surface passivation layer can be commonly and desirably included for better substrate surface passivation.
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known metal material, and/or surface passivation layer, into the device collectively taught above, so that a device would be obtained with the desired choice of metal materials for the pad, and/or with desired and/or improved substrate surface passivation, as it has been held that (with respect to the metal material choice):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant's arguments filed on 2/22/2021 have been fully considered but they are not persuasive; and responses to them have been fully incorporated into the claim rejections set forth above in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/           Primary Examiner, Art Unit 2898